Exhibit 10.2




REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of April 8, 2011 by and among Telkonet, Inc., a Utah corporation (the
“Company”), and the several purchasers signatory hereto (each a “Purchaser” and
collectively, the “Purchasers”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and each Purchaser (the “Purchase
Agreement”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

 

1.   Definitions.  Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement shall have the meanings given such terms
in the Purchase Agreement.  As used in this Agreement, the following terms shall
have the following meanings:

 

“Advice” has the meaning set forth in Section 5(c).

 

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing” has the meaning set forth in the Purchase Agreement.

 

“Closing Date” has the meaning set forth in the Purchase Agreement.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereinafter be
reclassified.

 

“Company” has the meaning set forth in the Preamble.




 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

 “Holder” or “Holders” means the holder or holders, as the case may be, from
time to time of Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 4(c).

 

“Indemnifying Party” has the meaning set forth in Section 4(c).

 

 “Losses” has the meaning set forth in Section 4(a).





“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Piggyback Registration” has the meaning set for in Section 1A(a).

 

“Piggyback Registration Statement” has the meaning set forth in Section 1A(a).

 

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” has the meaning set forth in the Recitals.

 

“Purchaser” or “Purchasers” has the meaning set forth in the Preamble.

 

“Registrable Securities” means all of (i) the Shares, (ii) the Warrant Shares
and (iii) any shares of Common Stock issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing, provided, that the Holder has completed and delivered to the
Company a Selling Stockholder Questionnaire; and provided, further, that with
respect to a particular Holder, such Holder’s Shares and Warrant Shares shall
cease to be Registrable Securities upon the earliest to occur of the following:
(A) a sale pursuant to a Registration Statement or Rule 144 under the Securities
Act (in which case, only such security sold by the Holder shall cease to be a
Registrable Security); or (B) becoming eligible for resale by the Holder under
Rule 144 without the requirement for the Company to be in compliance with the
current public information required thereunder and without volume or
manner-of-sale restrictions, pursuant to a written opinion letter to such
effect, addressed, delivered and acceptable to the Transfer Agent.

  

“Registration Statement” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement, amendments
and supplements to such Registration Statements, including post-effective
amendments, all exhibits and all material incorporated by reference or deemed to
be incorporated by reference in such Registration Statements.

 

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.





2




“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex A hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

 

“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Purchase Agreement.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC
(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

 

“Warrants” means the Warrants issued pursuant to the Purchase Agreement.

 

“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.

 

1A.   Piggyback Registrations.

 

(a)   Right to Piggyback.  Whenever the Company proposes to publicly sell any of
its common equity securities pursuant to a registration statement (a “Piggyback
Registration Statement”) under the Securities Act (other than a registration
statement on Form S-8 or on Form S-4 or any similar successor forms thereto),
for its own account in a fully underwritten firm commitment registered offering
(a “Piggyback Registration”), the Company shall give prompt written notice, in
any event within five (5) Business Days of the Company’s decision to effect a
sale or registration, to the Holders of its intention to effect such sale or
registration and, subject to Section 1A(b), shall include in such registration
all Registrable Securities with respect to which the Company has received a
written request from the Holders for inclusion therein within ten (10) days
after the receipt of the Company’s notice.  The Company may





3




postpone or withdraw the filing or the effectiveness of a Piggyback Registration
at any time in its sole discretion.

 

(b)

Priority on Piggyback Registrations.  If the managing underwriter advises the
Company in writing that in its opinion the number of securities requested to be
included in a Piggyback Registration exceeds the number that can be sold in such
offering without having an adverse effect on such offering, including the price
at which such securities can be sold, then the Company shall include in such
registration the maximum number of shares that such underwriter advises can be
so sold without having such effect, allocated (i) first, to the securities the
Company proposes to sell, (ii) second, to the holders of Common Stock issuable
upon the conversion/exercise of the Company’s Series A Redeemable Preferred
Stock and warrants issued pursuant to that certain Registration Rights Agreement
made and entered into as of November 16, 2009 by and among the Company and the
several purchasers signatory thereto, the holders of Common Stock issuable upon
conversion/exercise of the Series B Preferred Stock and warrants pursuant to
that certain Securities Purchase Agreement made and entered into as of August 4,
2010 by and among the Company and several purchasers signatory thereto, and the
holders of the Common Stock issuable upon conversion/exercise of the Series B
Preferred Stock and warrants pursuant to the Purchase Agreement, on a pari passu
as converted basis, and (iii) third, among other securities requested to be
included in such registration by other security holders of the Company on such
basis as such holders may agree among themselves and the Company.

 

(c)

Selling Stockholder Questionnaire.  Each Holder agrees to furnish to the Company
a completed Selling Stockholder Questionnaire at least ten (10) Trading Days
prior to the first anticipated filing date of a Registration Statement for any
registration under Section 1, the Company will notify each Holder of the
information the Company requires from that Holder other than the information
contained in the Selling Stockholder Questionnaire, if any, which shall be
completed and delivered to the Company promptly upon request and, in any event,
within three (3) Trading Days prior to the applicable anticipated filing
date.  Each Holder further agrees that it shall not be entitled to be named as a
selling securityholder in the Registration Statement, unless such Holder has
returned to the Company a completed and signed Selling Stockholder Questionnaire
and a response to any requests for further information as described in the
previous sentence.  Each Holder acknowledges and agrees that the information in
the Selling Stockholder Questionnaire or request for further information as
described in this Section 1 will be used by the Company in the preparation of
the Registration Statement and hereby consents to the inclusion of such
information in the Registration Statement.




(d)   The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of the common stock and (iv) any other information
as may be requested by the Commission, FINRA or any state securities commission.




 

2.   Registration Procedures

 

In connection with the Company's registration obligations pursuant to Section
1 hereunder, the Company shall:

 

(a)   Not less than five (5) Trading Days prior to the filing of each
Registration Statement and not less than one (1) Trading Day prior to the filing
of any related Prospectus or any amendment or supplement thereto (except for
Annual Reports on Form 10-K, and Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K and any similar or successor reports), (i) furnish to the
Holder copies of such Registration Statement, Prospectus or amendment or
supplement thereto, as proposed to be filed, which documents will be subject to
the review of such Holder (it being





4




acknowledged and agreed that if a Holder does not object to or comment on the
aforementioned documents within such five (5) Trading Day or one (1) Trading Day
period, as the case may be, then the Holder shall be deemed to have consented to
and approved the use of such documents) and (ii) use commercially reasonable
efforts to cause its officers and directors, counsel and independent registered
public accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of counsel to its Holders, to conduct a reasonable
investigation within the meaning of the Securities Act.  The Company shall not
file any Registration Statement or amendment or supplement thereto in a form to
which a Holder reasonably objects in good faith, provided that, the Company is
notified of such objection in writing within the five (5) Trading Day or one (1)
Trading Day period described above, as applicable.

  

 

(b)   Notify the Holders: (i) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(ii) when the Commission notifies the Company whether there will be a “review”
of such Registration Statement and whenever the Commission comments in writing
on any Registration Statement (in which case the Company shall provide to each
of the Holders true and complete copies of all comments that pertain to the
Holders as a “Selling Stockholder” and all written responses thereto, but not
information that the Company believes would constitute material and non-public
information); and (iii) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (iv) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information that pertains to the Holders as “Selling Stockholders”;
(v) of the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; and (vi) of the receipt by the Company of any
notification with respect to the exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose.

 

(c)   Use commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, as soon as practicable.

 

(d)   If requested by a Holder, furnish to such Holder, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.

 

(e)   Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

 





5







(f)   If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request.

 

 

(g)   The Company shall cooperate with any registered broker through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
FINRA pursuant to FINRA Rule 5110 as requested by any such Holder and the
Company shall pay the filing fee required for the first such filing within two
(2) Business Days of the request therefor.

 

3.   Registration Expenses.  All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and the legal fees
and expenses of more than one legal counsel for any Holder) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.  The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed for trading, (B) with respect to compliance with applicable state
securities or Blue Sky laws (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company in connection with Section 2(g) above, with respect to any filing
that may be required to be made by any broker through which a Holder intends to
make sales of Registrable Securities with FINRA pursuant to the FINRA Rule 5110,
so long as the broker is receiving no more than a customary brokerage commission
in connection with such sale, (ii) the reasonable, documented fees and expenses
of one counsel to the Holders, (iii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the Holders of a majority of the Registrable Securities included in the
Registration Statement), (iv) messenger, telephone and delivery expenses, (v)
fees and disbursements of counsel for the Company, (vi) Securities Act liability
insurance, if the Company so desires such insurance, and (vii) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement.  In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder.  In no
event shall the Company be responsible for any underwriting, broker or similar
fees or commissions of any Holder or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Holders.

 

4.   Indemnification.

 

(a)   Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys' fees) and
expenses (collectively,





6




“Losses”), as incurred, that arise out of or are based upon (i) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by the Company of the Securities Act, Exchange Act or any
state securities law or any rule or regulation thereunder, in connection with
the performance of its obligations under this Agreement, except to the extent,
but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder's proposed method of distribution of Registrable
Securities and was reviewed and approved  in writing by such Holder expressly
for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto  or (B) in the case of an
occurrence of an event of the type specified in Section 2(b)(v)-(vi), related to
the use by a Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated and defined in
Section 5(c) below, to the extent that following the receipt of the Advice the
misstatement or omission giving rise to such Loss would have been corrected or
(C) to the extent that any such Losses arise out of the Purchaser’s (or any
other indemnified Person’s) failure to send or give a copy of the Prospectus or
supplement (as then amended or supplemented), if required, pursuant to Rule 172
under the Securities Act (or any successor rule) to the Persons asserting an
untrue statement or alleged untrue statement or alleged untrue statement or
omission or alleged omission at or prior to the written confirmation of the sale
of Registrable Securities to such Person if such statement or omission was
corrected in such Prospectus or supplement.  The Company shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 4(c)) and shall survive the transfer of
the Registrable Securities by the Holders.

 

(b)   Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or are based solely upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, or any form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent that such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein or (ii) to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved in writing
by such Holder expressly for use in a Registration Statement, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto or (iii) in
the case of an occurrence of an event of the type specified in Section
2(b)(v)-(vi), to the extent related to the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated in Section 5(c).  In no event shall the liability of
any selling Holder hereunder be greater in amount than the dollar





7




amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

  

(c)   Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have materially
and adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified
Parties.  The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

 

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 4) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 4, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.

 

(d)   Contribution.  If a claim for indemnification under Section 4(a) or 4(b)
is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless for any Losses, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection





8




with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in this Agreement, any reasonable attorneys' or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 4 was available to such party in
accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 4(d), (A) no Holder
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the net proceeds actually received by such Holder from the sale
of the Registrable Securities subject to the Proceeding exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission and (B)
no contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 4. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section 4 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

 

5.   Miscellaneous.

 

(a)   Remedies.  In the event of a breach by the Company or by a Holder of any
of their obligations under this Agreement, each Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b)   Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement

 

(c)   Discontinued Disposition.  By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 2(b)(v)-(vi), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be





9




resumed.    The Company will use its commercially reasonable efforts to ensure
that the use of the Prospectus may be resumed as promptly as is practicable.

 

(d)   No Inconsistent Agreements.  Except as otherwise provided for herein,
neither the Company nor any of its Subsidiaries has entered, as of the date
hereof, nor shall the Company or any of its Subsidiaries, on or after the date
hereof, enter into any agreement with respect to its securities, that would have
the effect of impairing the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof.

 

(e)   Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding no less than a majority of the then outstanding Registrable Securities,
provided that any party may give a waiver as to itself.  Notwithstanding the
foregoing,  a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.

 

(f)   Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.

 

(g)   Successors and Assigns.  This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  The Company may not assign its rights (except by merger or
in connection with another entity acquiring all or substantially all of the
Company’s assets) or obligations hereunder without the prior written consent of
all the Holders of the then outstanding Registrable Securities.  Each Holder may
assign its respective rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement; provided in each case that (i) the
Holder agrees in writing with the transferee or assignee to assign such rights
and related obligations under this Agreement, and for the transferee or assignee
to assume such obligations, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment, (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such registration rights are being transferred
or assigned, (iii) at or before the time the Company received the written notice
contemplated by clause (ii) of this sentence, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein and (iv) the transferee is an “accredited investor,” as that term is
defined in Rule 501 of Regulation D.

 

(h)   Execution and Counterparts.  This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.





10







 

(i)   Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

  

(j)   Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

 

(k)   Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(l)   Headings.  The headings in this Agreement are for convenience only and
shall not limit or otherwise affect the meaning hereof.

 

(m)   Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder.  The decision of each Purchaser to purchase the Securities
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement.  Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any Proceeding for such purpose.  The Company
acknowledges that each of the Purchasers has been provided with the same
Registration Rights Agreement for the purpose of closing a transaction with
multiple Purchasers and not because it was required or requested to do so by any
Purchaser.

 

 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








11




IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

TELKONET, INC.







By: /s/ Jason Tienor                               

Name: Jason Tienor

Title: Chief Executive Officer

 

 














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


                                                                                  

AUTHORIZED SIGNATORY




By: /s/ Alexis Johnson                                              

Name:

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


Allan R. Schuman                                                     

AUTHORIZED SIGNATORY




By: /s/ Allan R. Schuman                                          

Name:

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


Anne R. Brown Irrevocable Trust UAD 3/30/1990  

AUTHORIZED SIGNATORY




By: /s/ Rockey W. Hudson                                       

Name:

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


BARD Micro-Cap Value Fund, L.P.                         

AUTHORIZED SIGNATORY




By: /s/ Timothy B. Johnson                                       

Name: Timothy B. Johnson

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@BardAssociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


Carol Clark Coolidge Trust                                       

AUTHORIZED SIGNATORY




By: /s/ Carol Clark Coolidge                                     

Name: Carol Clark Coolidge

Title: Trustee




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


DALE F. SNAVELY                                                        

AUTHORIZED SIGNATORY




By: /s/ Dale F. Snavely                                    

Name:

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


Eileen Herman                                                          

AUTHORIZED SIGNATORY




By: /s/ Eileen Herman                                              

Name:

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


Jane Lois Kaplan                                                       

AUTHORIZED SIGNATORY




By: /s/ Jane Lois Kaplan                                            

Name:

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


JOHN BARD MANULIS                                         

AUTHORIZED SIGNATORY




By: /s/ John Bard Manulis                                        

Name: JOHN BARD MANULIS

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


Julien D. LeBourgeois                                                 

AUTHORIZED SIGNATORY




By: /s/  Julien D. LeBourgeois                                    

Name:

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


Katherine Bard Dickson & Mark A. Dickson, JT TEN  

AUTHORIZED SIGNATORY




By: /s/ Katherine B. Dickson                                          

Name: Katherine B. Dickson




By: /s/ Mark A. Dickson                                                    

Name: Mark A. Dickson




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


Laurie Manulis Harmon                                            

AUTHORIZED SIGNATORY




By: /s/  Laurie Manulis Harmon                               

Name:

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


Leonard M. Herman Trust UAD 6-10-93                 

AUTHORIZED SIGNATORY




By: /s/ Leonard Herman                                            

Name:

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


M. Edward Sellers & Suzan D. Boyd, JTTEN         

AUTHORIZED SIGNATORY




By: /s/ Suzan D. Boyd                                              

By: /s/ M E Sellers                                                   

Name:

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


Marc E. Nicholson                                                    

AUTHORIZED SIGNATORY




By: /s/ Marc E. Nicholson                                         

Name: Marc E. Nicholson

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


Marvin J. Pollack Trust U/A 5/20/90                        

AUTHORIZED SIGNATORY




By: /s/ Marvin Pollack                                               

Name: Marvin Pollack

Title: Trustee




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


MATTHEW MOOG                                                  

AUTHORIZED SIGNATORY




By: /s/ Matthew Moog                                               

Name:

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


Melissa Widen Goldman                                           

AUTHORIZED SIGNATORY




By: /s/ Melissa Widen Goldman                               

Name:

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


Robert Steinbaum                                                     

AUTHORIZED SIGNATORY




By: /s/ Robert S. Steinbaum                                      

Name: Robert S. Steinbaum

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


Rosemary Steinbaum                                                

AUTHORIZED SIGNATORY




By: /s/ Rosemary Steinbaum                                     

Name:

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


Sidney N. Herman                                                    

AUTHORIZED SIGNATORY




By: /s/ Sidney N. Herman                                         

Name:

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


T. Michael Johnson & Patricia R. Johnson, JT WROS 

AUTHORIZED SIGNATORY




By: /s/ T. Michael Johnson, Patricia R. Johnson         

Name:

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


Kent R. Bourquin and Mary B. Bourquin, as Trustees
under the Bourquin Family Trust UTA dated 5,7,98  

AUTHORIZED SIGNATORY




By: /s/ Kent R. Bourquin                                             

Name: Kent R. Bourquin

Title: Trustee




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@BardAssociatesInc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


Timothy Bard Johnson Trust                                     

AUTHORIZED SIGNATORY




By: /s/ Timothy B. Johnson                                   

Name: Timothy Bard Johnson

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@BardAssociatesinc.com                                  














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


WK Kellogg 1953 Trust                                           

AUTHORIZED SIGNATORY




By: /s/ Debra Patterson                                             

Name: Debra Patterson

Title: Vice President




ADDRESS FOR NOTICE




c/o:

U.S. Trust Co. of Delaware                                     




Street:

1100 N. King St., Mail Stop-DE5-002-04-12         




City/State/Zip:

Wilmington, DE 19884                                           




Attention:

Debra Patterson                                                             




Tel:

302-432-6708                                                           




Fax:

302-432-6715                                                           




Email:

debra.patterson@ustrust.com                                   














IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTOR OR INVESTING ENTITY


William K. Kellogg III 1992 Trust, UAD 7/24/92   

AUTHORIZED SIGNATORY




By: /s/ William K. Kellogg III                                  

Name:

Title:




ADDRESS FOR NOTICE




c/o:

Bard Associates, Inc.                                               




Street:

135 S. LaSalle St., Suite 3700                                  




City/State/Zip:

Chicago, IL 60603                                                    




Attention:

Tim Johnson                                                             




Tel:

312-782-9600                                                           




Fax:

312-782-3785                                                           




Email:

Tim@bardassociatesinc.com                                  







 











ANNEX A

 

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE




The undersigned holder of shares of the Series B Preferred Stock, par value
$0.001 per share of Telkonet, Inc. (the “Company”) issued pursuant to a certain
Securities Purchase Agreement by and among the Company and the Purchasers named
therein, dated as of [April _____, 2011] (the “Agreement”), understands that the
Company intends to file with the Securities and Exchange Commission a
registration statement on [Form ______] (the “Registration Statement”) for the
registration and the sale under  the Securities Act of 1933, as amended (the
“Securities Act”), of shares of Common Stock pursuant to which Purchasers have
piggyback registration rights to include the Registrable Securities in such
Registration Statement in accordance with the terms of the Agreement. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Agreement and to the Registration Rights Agreement to which this
Selling Stockholder Notice and Questionnaire is annexed.




In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Registration Statement, a holder of Registrable Securities generally will be
required to be named as a selling stockholder in the related prospectus (as so
supplemented, the “Prospectus”) and be bound by the provisions of the Agreement
(including certain indemnification provisions, as described below).  Holders
must complete and deliver this Notice and Questionnaire in order to be named as
selling stockholders in the Prospectus.  Holders of Registrable Securities who
do not complete, execute and return this Notice and Questionnaire within three
(3) Trading Days prior to the applicable anticipated filing date (1) will not be
named as selling stockholders in the Registration Statement or Prospectus and
(2) may not use the Prospectus for resales of Securities.




Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the Prospectus.  Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.




NOTICE

 

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Registration Statement.  The
undersigned, by signing and returning this Notice and Questionnaire, understands
and agrees that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Agreement.




The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:




QUESTIONNAIRE

 

1. Name.




a.

Full Legal Name of Selling Stockholder




______________________________________________





A-1







b.

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:




______________________________________________




c.

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):




______________________________________________




2.  Address for Notices to Selling Stockholder:

 

  

  

  

Telephone:

Fax:

Contact Person:

E-mail address of Contact
Person:________________________________________________




3.  Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:




a.

Type and Number of Registrable Securities beneficially owned and issued pursuant
to the Agreement:




______________________________________________

______________________________________________

______________________________________________




b.

Number of shares of Common Stock to be registered pursuant to this Notice for
resale:




______________________________________________

______________________________________________

______________________________________________




 

4.  Broker-Dealer Status:

 

a.

Are you a broker-dealer?




Yes   ¨

No   ¨

 b.

If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?




Yes   ¨

No   ¨





A-2







 

Note:

 If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.




c.

Are you an affiliate of a broker-dealer? 

 

Yes   ¨  No   ¨

 

Note:

If yes, provide a narrative explanation below:

 

 

 

  

 

 

  

 

 

  

 

d.

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities? 




Yes   ¨  No   ¨




Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

Type and amount of other securities beneficially owned:

 

 

  

 

  

 

  


6.  Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

 

  

 

  

 

  








A-3




 




 

***********

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Registration Statement.
All notices hereunder and pursuant to the Agreement shall be made in writing, by
hand delivery, confirmed or facsimile transmission, first-class mail or air
courier guaranteeing overnight delivery at the address set forth below.  In the
absence of any such notification, the Company shall be entitled to continue to
rely on the accuracy of the information in this Notice and Questionnaire.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (6) above and the inclusion
of such information in the Registration Statement and the Prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder,.  The undersigned also
acknowledges that it understands that the answers to this Questionnaire are
furnished for use in connection with Registration Statements filed pursuant to
the Registration Rights Agreement and any amendments or supplements thereto
filed with the Commission pursuant to the Securities Act.

  

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

 

Dated: ________________________

Beneficial Owner: ______________________________

 

 

 

By: _________________________________________

 

Name:

 

Title:

 

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

Telkonet, Inc.

10200 Innovation Drive

Suite 300

Milwaukee, WI 53226

Telephone No.: 414.223.0473

Facsimile No.: 414.258.8307

Attention: Jason Tienor

E-mail: jtienor@telkonet.com

 
 





A-4


